SOLE SOURCE MANUFACTURING AND FULFILLMENT LICENSE CONTRACT

(“Contract”)




Effective Date:

April 21, 2016




Licensor:

      

KT CHEMICALS, INC. (a Texas corporation) (“KT”)




Licensee:

      

ZEC, INC. (a Delaware corporation) (“ZEC”)




Covered Products:

Licensee shall have the right to market, sell and distribute Licensor’s products
in Exhibit A.




Covered Markets:

Licensee shall have the right to market, sell and distribute the Covered
Products in markets listed in Exhibit B.




Covered Customers:

Licensee shall have the right to market, sell and distribute the Covered
Products in the Covered Markets to all customers, except those in Exhibit C.




Exclusive Rights:

The Licensee shall have an exclusive right to market, sell and distribute the
Covered Products in the Covered Markets to the Covered Customers.




Non-Exclusive Rights:

The Licensee shall have a non-exclusive right to market, sell, and distribute
the Covered Products 1) outside of the Covered Markets or 2) to other than the
Covered Customers.




Pricing for Covered

Products:

The pricing for Covered Products shall be as mutually agreed by the parties.
Pricing is subject to change from time to time as reasonably necessary, however
the party proposing a change shall give the other party not less than thirty
(30) days notice of intent to change pricing and of proposed new pricing.




Minimum Revenue:

Twelve (12) months after the Effective Date, Licensee shall maintain a minimum
average revenue of twenty thousand dollars ($20,000) per month for the Covered
Products in the Covered Markets to the Covered Customers.




Licensee Revenue:

For revenue generated for which the Licensee has Exclusive Rights, Licensor
shall remit to Licensee the difference between the customer sales price and
Licensee price less any taxes, fees and shipping costs.




For revenue generated for which the Licensee has Non-Exclusive Rights in its
Covered Markets and for which Licensee was involved in the marketing, sale
and/or distribution, Licensor shall remit to Licensee the difference between the
customer sales price and Licensee price less any taxes, fees and shipping costs














For revenue generated for which the Licensee has Non-Exclusive Rights and for
which Licensee was not involved in the marketing, sale and/or distribution,
Licensor shall remit two percent (2%) of the net collected revenue to Licensee.
 




Licensor Services:

Licensor agrees to be the sole manufacturer and fulfillment provider for the
Licensee and agrees to provide the following services on behalf of the Licensee
using commercially reasonably practices:

·

Provide technical support to Licensee and customers pre and post sale;

·

Use best efforts to achieve EPA Safer Choice label;

·

Process orders from customers;

·

Manufacture the products;

·

Package the products;

·

Ship the products;

·

Collect funds from the customers;

·

Provide product liability insurance; and

·

Distribute net proceeds due to Licensee for funds collected from customers
within thirty (30) days of receipt of customer payment.




Contract

Consideration:

In exchange for entering into this Contract, Licensee agrees to grant the
following consideration to the Licensor:

·

issue to Licensor five hundred thousand (500,000) shares of the Licensee’s
common stock by April 30, 2016;

·

pay to Licensor as follows:

o

seventy-five thousand dollars ($75,000) per month in eight (8) installments, the
first beginning on April 30, 2016, and ending on November 30, 2016, for a total
of six hundred thousand dollars ($600,000); or

o

seventy-five thousand dollars ($75,000) per month in four (4) installments, the
first beginning on April 30, 2016 and ending on July 31, 2016, and a fifth
payment of two-hundred thousand dollars ($200,000) on August 31, 2016, for a
total of five hundred thousand dollars ($500,000).




Sublicense Rights:

Sublicense agreements in Licensee’s Covered Markets shall be submitted to the
Licensor for approval.  Such approval shall not be unreasonably withheld as long
as the economic terms of the sublicense agreement to the benefit of the Licensor
are economically consistent with this Contract.




Term of Contract:

The Contract shall commence on the Effective Date and continue for a period of
five (5) years.  The Contract shall renew for two (2) additional periods of five
(5) years each as mutually agreed upon in writing between Licensor and Licensee.
 




Termination:

See Exhibit D.




Force Majeure:

The parties hereto agree that, notwithstanding anything to the contrary herein,
if the performance called for by any party under the provisions of this Contract





shall be delayed or prevented by force majeure, the periods within which said
performance is required shall be extended correspondingly; provided, however,
that the party so prevented from performing shall give the other party notice in
writing thereof within a reasonable time after the commencement of such force
majeure.




As used in this Contract, the term force majeure shall include war, acts of
government or of the public enemy, fire, lightning, earthquake, hurricane, flood
rain which prevent operation of factories, strikes, lockouts, riots, civil
commotion, terrorism, vandalism, sabotage, failure of electric power or
condition resulting from any other cause which may prevent such party from
securing the equipment, supplies or skilled service necessary to enable it to
perform hereunder.




Product Standards:

The Covered Goods shall comply with or exceed the standards set forth on
Licensor’s safety data sheets.

 

Title/Risk of Loss:

Licensee or Covered Customer as applicable shall pay reasonable shipping costs
in accordance with its shipping instructions, but the Licensor shall be
responsible for packaging, shipping and safe delivery and shall bear all risk of
damage or loss until the goods are delivered to the Covered Customer’s or
Licensee’s address.

 

Payment:

Payments shall be made to Licensor and Licensee as applicable at the Notice
addresses herein for the amounts outlined in this Contract and as summarized in
invoices generated by the Licensor and agreed to by Licensee and/or customers.

 

If any customer invoice is not paid when due, interest shall be added to and
payable on all overdue amounts at one percent (1%) per month or the maximum
percentage allowed under applicable law, whichever is less.  Licensor shall
deduct all reasonable costs of collection, including attorney’s fees from the
amount due to Licensee related to the past due amount.




If any amounts due to Licensee by Licensor or to Licensor by Licensee are not
paid when due, then interest shall be added to and payable on all overdue
amounts at one percent (1%) per month or the maximum percentage allowed under
applicable law, whichever is less.




If such amounts due to Licensee by Licensor or to Licensor by Licensee are
greater than the Minimum Revenue, then the party not in default has the option
to treat such failure to pay as a material breach of this Contract, and, subject
to a cure period, may cancel this Contract and/or seek legal remedies.  The
party in default agrees to pay all reasonable costs of collection, including
attorney’s fees.




Licensee agrees to pay all taxes applicable to the purchase and sale of the
Covered Products to Covered Customers by the Licensee from the Licensor.










Delivery:

Time is of the essence in the performance of this Contract.  All orders that
Licensee provides to Licensor must be fulfilled no later than eight (8) weeks
after receipt of order.  RFQs to Licensor must be responded to in two (2)
business days.




Indemnity and

Insurance:

Licensor agrees to hold Licensee harmless and to defend any and all actions,
claims, suits, or proceedings that may subject Licensee to liability for defects
in the Covered Products.  Licensor represents that it now has in force a valid
comprehensive liability insurance policy in the amount of $2,000,000.00, and
that the policy covers the risk of liability for defects in the Covered
Products. If this insurance coverage should change or lapse, Licensor agrees
that Licensee may pay the insurance premiums and deduct this expenditure from
the payment due on the Covered Products, beginning with the first shipment of
Covered Products following the expenditure.




Warranties:

Licensor warrants that the Covered Goods shall be free of substantive defects in
material and workmanship and shall perform as represented and shall indemnify
Licensee from any liability resulting from a breach of the same.




However, Licensor shall in no event be liable for any incidental, special, or
consequential damages of any nature, even if Licensor has been advised of the
possibility of such damages.




Inspection:

Licensee and/or customer, upon taking possession of the Covered Goods, shall
have a reasonable opportunity to inspect the Covered Goods to determine if the
Covered Goods conform to the requirements of this Contract. If Licensee and/or
customer, in good faith, determine that all or a portion of the Covered Goods
are non-conforming, Licensee and/or customer may return the Covered Goods to
Licensor at Licensor’s expense. Licensee and/or customer shall provide written
notice to Licensor of the reason for rejecting the Covered Goods. Licensor shall
have thirty (30) days from the return of the Covered Goods to remedy such
defects under the terms of this Contract.




Confidentiality and

Ownership of

Intellectual Property:

Both parties acknowledge that during the course of this Contract, each may
obtain confidential information regarding the other party's business. Both
parties agree to treat all such information and the terms of this Contract as
confidential and to take all reasonable precautions against disclosure of such
information to unauthorized third parties during and after the term of this
Contract. Upon request by an owner, all documents relating to the confidential
information will be returned to such owner.  Upon termination of this Contract,
Licensor will return to Licensee all records, notes, documentation and other
items that were used, created, or controlled by Licensor during the term of this
Contract.  However, any and all product discoveries, inventions, original works
of art, developments, system documentation, technical data, whether or not
related to Licensee core business focus, shall belong to Licensor.  Licensor
agrees to negotiate a license to Licensee in good faith under favorable terms.










Notices:

Any notices or other communications required or permitted under this Agreement
shall be sufficiently given if personally delivered to or sent by registered
mail or certified mail, postage prepaid, or by fax addressed as follows:




If to Licensor, to:

Michelle Taft, CEO

KT Chemicals, Inc.

1002 North Central Expressway, Suite 499

Richardson, TX  75080




If to Licensee, to:

E. Thomas Layton, Chairman & CEO

ZEC, Inc.

1002 North Central Expressway, Suite 495

Richardson, TX  75080




Entire Contract:

This Contract contains the entire agreement of the parties regarding the subject
matter of this Contract, and there are no other promises or conditions in any
other agreement whether oral or written. This Contract supersedes any prior
written or oral agreements between the parties.




Amendment:

This Contract may be modified or amended if the amendment is made in writing and
signed by both parties.




Severability:

If any provision of this Contract shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable. If a court finds that any provision of this Contract is invalid or
unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision shall be deemed to be written, construed and
enforced as so limited.




Waiver of Contractual

Right:

The failure of either party to enforce any provision of this Contract shall not
be construed as a waiver or limitation of that party's right to subsequently
enforce and compel strict compliance with every provision of this Contract.




Attorney’s Fees:

If any action at law or in equity is brought to enforce or interpret the
provisions of this Contract, the prevailing party will be entitled to reasonable
attorneys' fees in addition to any other relief to which that party may be
entitled.




Assignment:  

Licensor may assign this agreement or any of its rights or obligations under
this agreement, effective upon Notice to Licensee, (a) to any subsidiary or
affiliate or (b) in connection with any sale, transfer, or other disposition of
all or substantially all of its business or assets as long as the assignee
assumes all of the Licensor’s obligations.




Headings:

Headings used in this Contract are provided for convenience only and shall not
be used to construe meaning or intent.










Governing Law:

This Agreement will be governed by and construed, enforced, and interpreted in
accordance with the internal and substantive laws of the State of Texas, without
giving effect to principles of conflict of laws or the choice of law rules of
any jurisdiction other than the State of Texas.  The Parties agree to submit to
the exclusive jurisdiction of the courts of the State of Texas and of the United
States located in Dallas, Texas, and agree to waive, to the fullest extent
permitted by law, any objection to the laying of venue of any suit, action or
proceeding arising out of this license agreement in any such court.




LICENSOR:

KT CHEMICALS, INC.

a Texas corporation




/s/ Michelle Taft

April 21, 2016

By:

                  

Date:

Name: Michelle Taft

Title: CEO




LICENSEE:

ZEC, INC.

a Delaware corporation




/s/ E. Thomas Layton

April 21, 2016

By:

Date:

Name: E. Thomas Layton

Title: Chairman & CEO




















Exhibit A

Covered Products







Description Quantity

 

WZ and PURSENT (1, 5, 55, and 275gal)

 

 

WZ and PURSENT (32oz)

 

WZ and PURSENT (16oz)

 

WZ and PURSENT (8oz)

 

WZ and PURSENT (2oz)

 




Custom Products

 

(i.e. scented formulations, containers only,

non-standard sizing, large orders/volumes, etc.)




Other formulas and package sizes shall be added to the Covered Products as they
are developed or removed from the Covered Products if they become uneconomic.  












































































----------














Exhibit B

Covered Markets







United States and its territories











Exhibit C

Non Covered Customers




Companies that require direct relationship with the manufacturer (i.e., to
benefit from Licensor’s Minority Women Owned Small Business status)




Private Label customers at the sole discretion of Licensor





Exhibit D

Termination

Licensor may terminate this Contract if:

·

Licensee fails to perform any of its material obligations under this Contact and
such failure to perform is followed by a failure to cure such performance within
thirty (30) days after receipt by the party in failure of notice from the party
not in failure;

·

Licensee fails to transfer the Contract Consideration and such failure to
perform is followed by a failure to cure such performance within thirty (30)
days after receipt by the party in failure of notice from the party not in
failure;

·

Licensee fails to meet the Minimum Revenue and such failure to perform is
followed by a failure to cure such performance within thirty (30) days after
receipt by the party in failure of notice from the party not in failure;

·

Licensee (i) is unable or admits in writing its inability to pay its monetary
obligations as they become due; (ii) makes a general assignment for the benefit
of creditors, or (iii) applies for, consents to or acquiesces in the appointment
of a trustee, receiver or other custodian for itself or its property or any part
thereof, or in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for the Licensee, or the
property of the Licensee or any part thereof, and such appointment is not
discharged within sixty (60) days;

·

There is a commencement of any case under the Bankruptcy Code, Title 11 of the
United States Code or commencement of any other bankruptcy arrangement,
reorganization, receivership, custodianship or similar proceeding under any
federal, state or foreign law by or against the Licensee which is not dismissed
within sixty (60) days.




Licensee may terminate this Contract if:

·

Licensor fails to perform any of its material obligations under this Contact and
such failure to perform is followed by a failure to cure such performance within
thirty (30) days after receipt by the party in failure of notice from the party
not in failure;

·

Licensor (i) is unable or admits in writing its inability to pay its monetary
obligations as they become due; (ii) makes a general assignment for the benefit
of creditors, or (iii) applies for, consents to or acquiesces in the appointment
of a trustee, receiver or other custodian for itself or its property or any part
thereof, or in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for the Licensor, or the
property of the Licensor or any part thereof, and such appointment is not
discharged within sixty (60) days;

·

There is a commencement of any case under the Bankruptcy Code, Title 11 of the
United States Code or commencement of any other bankruptcy arrangement,
reorganization, receivership, custodianship or similar proceeding under any
federal, state or foreign law by or against the Licensor which is not dismissed
within sixty (60) days.




Upon expiration or termination of this Contact, Licensee shall remain entitled
to sell off the balance of any inventory of Covered Products then in its
possession and the parties will stand fully-released from each other from any
liability whatsoever save and except for:

·

The fulfillment of any outstanding orders initiated under the terms of this
Contract;

·

The payment of any outstanding orders and/or outstanding invoices generated
under the terms of this Contract;

·

Any existing claims that have been advanced by either party against the other
prior to the effective date of termination or expiry;

·

Any product warranty claims that may arise within thirty (30) days of the
effective date of termination or the remaining warranty period whichever is
later; and

·

If this Contract is terminated due to default by the Licensor, the unamortized
portion of the Contract Consideration amortized over the initial term of this
Contract shall be due to Licensee.

----------



